DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’569 (US 2014/0138569, hereinafter “US’569”), and further in view of US’179 (US 2010/0188179, hereinafter “US’179”).
Regarding claims 1-5 and 11, US’569 teaches a method for manufacturing a dust core, comprising: preparing a raw material powder including a coated pure iron powder composed of a plurality of pure iron particles each having an insulating coating layer, a 
US’569 discloses that the metal soap can be metal salt of stearic acid with Na ([0097] to [0099]), which is known to have a melting point of 252 ºC and meet the limitation recited in claims 2, 5 and 11. US’569 is silent on the temperature of the mold. 
US’179 teaches a method of making a dust core ([0033] to [0078]), which is analogous to the method of US’569. US’179 discloses that molding temperature can be at room temperature or at 100-250 ºC ([0077]). Thus, it would be obvious to one of ordinary skill in the art to compress mold the powder at a molding temperature of room temperature or at 100-250 ºC as taught by US’179 in the process of US’569 would be able to make a dust core with success as disclosed by US’179. The method disclosed by US’569 in view of US’179 meets the limitation that a difference Tm-Td between a melting point Tm of the metal soap and a temperature Td of the mold in the step of manufacturing the molded article is greater than or equal to 90 ºC recited in claim 1 and the mold temperature limitation recited in claims 3, 5 and 11. See MPEP 2144.05 I. 
US’569 discloses that the first particle has HV1 of 362-425 (Table 1), which meet the limitation recited in claims 4-5 and 11.

US’569 discloses that the metal soap amount is 0.2-1 mass% ([0097] to [0099]), which overlaps the recited amount in claim 11 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 6, US’569 discloses that the first particle in the metal powder mixture is 20-40 wt% (Table 1, sample Nos. 2-4), which meets the limitation recited in claim 6.
Regarding claim 7, US’569 discloses that the metal soap amount is 0.2-1 mass% ([0097] to [0099]), which overlaps the recited amount in claim 7 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 8, US’569 discloses that the first particle contains Si and/or Al (Table 1), which meets the limitation recited in claim 8.
Regarding claim 9, US’569 discloses that the thickness of the insulating layer is 0.3-10 µm ([0105]), which overlaps the recited thickness in claim 9 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 10, US’569 discloses that the heat treatment is performed at 100-500 ºC for 0.5-5 hours ([0148]), which overlaps the recited temperature and time in claim 10 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’179 discloses that the heat treatment of the core is performed in an atmosphere that does not contain oxygen ([0094]). It would be obvious to perform heat treatment in an atmosphere that does not contain oxygen as taught by US’179 in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733